Citation Nr: 1758873	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  04-40 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, at L5-S1, status post microdiscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1994 to December 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2003 and October 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before a Veterans Law Judge in February 2010.  A transcript is associated with the claims file.  In February 2012, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and indicated that she was entitled to another hearing.  The Veteran did not request a second Board hearing and thus the Board will proceed with the consideration of her claims.  In November 2010, June 2012, May 2016, and March 2017, the Board remanded the appeal for further development.  The case has since been returned to the Board for review.


FINDINGS OF FACT

1.  Even when considering complaints of pain, pain on motion, functional impairment, and flare-ups, the Veteran's thoracolumbar spine disability was manifested by no less than 50 degrees of forward flexion, with no ankylosis or incapacitating episodes throughout the appellate period.
2.  Even when considering complaints of pain, pain on motion, functional impairment, and flare-ups, the Veteran's left knee disability was manifested by painful motion of the left knee, with flexion no worse than 80 degrees and full extension throughout the appellate period.

3.  Even when considering complaints of pain, pain on motion, functional impairment, and flare-ups, the Veteran's right knee disability has been manifested by painful motion of the right knee, with flexion no worse than 100 degrees and full extension throughout the appellate period.

4.  The Veteran meets the schedular criteria for TDIU.

5.  The Veteran's service-connected disabilities do not render her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, at L5-S1, status post microdiscectomy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002), 5293 (2003), 5237, 5242, 5243 (2017).

2.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5260, 5257, 5261 (2017).

3.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5260, 5257, 5261 (2017).

4.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part IV (2017).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  With any form of arthritis, painful motion is an important factor of disability.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  

The Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Lumbar Spine Evaluation

The Veteran filed her claim for an increased evaluation for a lumbar spine disability in March 2003.  

The Board notes that the criteria for rating spine disorders were amended in 2002 and 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).  For claims pending prior to the 2002 and 2003 amendments, as in the instant case, the Board may consider rating the claim under the old and new criteria, whichever is more favorable to the Veteran, except that the new criteria may not be applied before their effective date.  See 38 U.S.C. § 5110 (g) (2012); see also VAOPGCPREC 3-2000 (2000).  

Prior to September 26, 2003, Diagnostic Code (DC) 5292, regarding limitation of motion of the lumbar spine, provided a 10 percent disability rating for slight limitation of motion, a 20 percent disability rating for moderate limitation of motion, and a maximum schedular 40 percent disability rating for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002). 

Prior to September 26, 2003, DC 5295, regarding lumbosacral strain, provided a 10 percent disability rating for characteristic pain on motion; a 20 percent disability rating for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; and a 40 percent disability rating for severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent disability rating was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a , DC 5295 (2002). 

Under the September 23, 2002 amendments, Diagnostic Code 5293 provided that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is evaluated based on incapacitating episodes.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Under Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Under Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

Effective September 26, 2003, disabilities and injuries of the spine currently are evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  Diagnostic Code 5243 provides that IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004-2017).  

The General Rating Formula for Diseases and Injuries of the Spine is as follows: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:   

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees. 

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Analysis

At this point, the Board notes that the Veteran's lumbar spine disability has been examined in July 2003, November 2005, August 2007, January 2011, June 2012, July 2016, and April 2017.  

Even when considering complaints of pain, pain on motion, functional impairment, and flare ups, the evidence does not demonstrate the Veteran's lumbar spine disability is manifested by or approximate symptoms of (1) forward flexion of the thoracolumbar spine to 30 degrees or less or severe limitation of motion; or, favorable ankylosis of the entire thoracolumbar spine; or (2) incapacitating episodes having a total duration of at least four weeks during the appellate period; or (3) severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space, or abnormal mobility on forced motion.

The Veteran was first examined for her current lumbar spine claim in July 2003.  The examiner observed tenderness of the lumbosacral area.  Flexion was to 90 degrees and extension was 30 degrees, with bilateral flexion to 45 degrees.  The examiner noted the presence of degenerative disk disease at L5-S1 status post microdiskectomy. 

The Veteran was afforded a VA examination in November 2005.  At the examination, the Veteran reported no incapacitating episodes.  The Veteran reported symptoms of constant recurrent pain and radiculopathy in the form of radiation to the toes of the right lower extremity, numbness of the lower leg with sitting over one hour, and occasional falls due to numbness and decreased sensation.  The examiner observed tenderness to palpation of the right sciatica nerve pathway at the sacroiliac joint and mild loss of lordotic curve.  Flexion was to 90 degrees and extension was 30 degrees, with left lateral flexion and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no additional limitation of motion with 3 repetitions at the November 2005 VA examination.  The examiner noted the Veteran had decreased mobility and problems with lifting and carrying and pain.  While the Veteran had decreased reflexes of 1/4 in the bilateral patella and 2/4 in the bilateral Achilles and downgoing toes, as well as decreased sensation in the right foot, toes to above the ankles, and medially toes to forefoot, the Veteran had normal EMGs indicating no chronic nerve changes associated with the lumbar spine.  

The Veteran was afforded a VA examination in August 2007.  At the examination, the Veteran reported severe weekly flare-ups of pain, tingling numbness down the right leg to her toes, and radiation of pain to the right leg, but denied incapacitating episodes.  She reported using a brace and being able to walk for more than 1/4 mile, but less than 1 mile.  The August 2007 VA examiner noted pain on active and passive motion.  Flexion was to 90 degrees and extension was 30 degrees, with left lateral flexion and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no additional limitation of motion with 3 repetitions.  Muscle strength and tone were normal, and there was no atrophy.  Sensory examination and reflexes were normal.    

The Veteran was afforded a VA examination in January 2011.  At the examination, the Veteran reported no incapacitating episodes.  She reported paresthesias and radiating pain down her right leg, but neurological examination was normal in the bilateral lower extremities.  The examiner observed tenderness to palpation of the right sciatic.  Flexion was to 70 degrees and extension was 10 degrees, with left lateral flexion to 15 and right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees.  There was no additional limitation of motion with 3 repetitions but the examiner noted objective evidence of pain on active motion.  The Veteran reported current employment part-time with a history of 6 weeks off from work in the last 12 months for headaches and back pain at the January 2011 VA examination.

The Veteran was afforded a VA examination in July 2012.  At the examination, the Veteran reported no incapacitating episodes.  Neurological testing of the left lower extremity was normal, but the Veteran had decreased strength in right great toe extension, hypoactive reflexes in the right knee and ankle, decreased sensation in the right leg/ankle, and positive straight leg raising test.  While the Veteran reported severe constant pain, paresthesias, and numbness in the right lower extremity, the examiner determined that she had overall mild radiculopathy in the right lower extremity.  The examiner observed no guarding or muscle spasm of the thoracolumbar spine.  Flexion was to 50 degrees and extension was 10 degrees, with left lateral flexion to 15 and right lateral flexion to 15 degrees, and left and right lateral rotation to 10 degrees.  There was no additional limitation of motion with 3 repetitions.  The Veteran reported current employment part-time with use of an assistive back brace.

The Veteran was afforded a VA examination in July 2016.  At the examination, the Veteran reported no incapacitating episodes or flare-ups.  She reported functional loss in the form of pain with lifting and prolonged walking, as well as worsening pain with standing and sitting.  The examiner observed paraspinal edema and tenderness.  Flexion was to 65 degrees and extension was 15 degrees, with left lateral flexion to 20 and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  There was no additional limitation of motion with 3 repetitions.  The July 2016 VA examiner noted muscle spasm and tenderness not resulting in abnormal gait or spinal contour.  The Veteran had hypoactive reflexes in the ankles and knees, but the examiner determined that she did not have signs or symptoms due to radiculopathy.  The Veteran reported continuing employment.

In March 2017, the Board remanded the appeal for further development in light of the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  
In that case, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."

The Veteran underwent an additional VA examination in April 2017, which contains findings that comply with the testing required under Correia.  At that time, the Veteran reported that her low back symptoms were getting worse.  The April 2017 VA examiner observed evidence of pain over lumbar paraspinals and muscle spasm not resulting in abnormal gait or spinal contour.  Flexion was to 90 degrees and extension was 20 degrees, with left lateral flexion to 30 and right lateral flexion to 30 degrees, with left lateral rotation to 30 degrees and right lateral rotation to 20 degrees.  There was no additional limitation of motion with 3 repetitions.  Neurological examination was normal, and there was no evidence of incapacitating episodes.  The April 2017 examiner noted that testing was conducted in weight bearing positions as non-weight bearing testing was impractical, as was testing of the contralateral spine.  The Board considers the April 2017 VA examination results to account for the Veteran's functional loss due to pain in weight bearing range of motion testing for the lumbar spine.  The medical and lay evidence includes multiple VA treatment records noting the Veteran's complaints, and the Veteran's own statements.  This evidence is consistent with the VA examinations of record.  Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent for her service-connected thoracolumbar spine disability.  

Even considering the point at which the Veteran experienced pain on forward flexion, her forward flexion has never been 30 degrees or less, nor has the Veteran contended experiencing such limitation even during a flare-up.  There was no evidence of favorable or unfavorable ankylosis of any segment of the spine or any incapacitating episodes.  The Veteran's lumbar spine disability was also not manifested as severe limitation of motion, or severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space, or abnormal mobility on forced motion.  Therefore, a rating in excess of 20 percent cannot be granted for this period under the General Rating Formula for Diseases and Injuries of the Spine, the Formula for Rating IVDS based on Incapacitating Episodes or Diagnostic Code 5293 (currently DC 5243), or Diagnostic Codes 5292 or 5293.

The Board has considered the possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the United States Court of Appeals for Veterans Claims has clarified that the mere presence of pain does not, by itself, constitute functional loss.  The pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011). 

In this case, a higher rating is not warranted for the Veteran's thoracolumbar spine disability based on limitation of motion, even when considering the additional effects of such pain.  Those complaints were in fact considered by the examiners when they noted the point where the Veteran was initially limited by pain.  Moreover, the Board has considered the Veteran's reports of additional pain during a flare-up in evaluating her disability.  However, there is no evidence or suggestion from the Veteran that this additional pain resulted in additional functional limitation to warrant a higher rating for either time period. 

Regarding neurological manifestations of the Veteran's lumbar spine disability, the Board notes that there was no objective evidence of any neurological impairment in the left lower extremity, and the Veteran is already in receipt of a separate 10 percent rating for right lumbar radiculopathy for the entire appeal period.  Given that the Veteran's right lumbar radiculopathy has been found to be overall mild in severity and wholly sensory in nature, the Board finds that a higher rating is not warranted for right lumbar radiculopathy, nor is a separate rating warranted for neurological manifestations in the left lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2017).  

The benefit of the doubt doctrine in not applicable as the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Bilateral Knee Evaluations

The Veteran's right knee and left knee disabilities have been evaluated based upon limitation of motion under DC 5261, limitation of extension.

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  

Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, DC 5261.  

VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004).

DC 5260 provides the rating criteria for limitation of flexion of the leg. Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260.  

VA General Counsel provided guidance in VAOPGCPREC23-97 (July 1997) that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  

If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca, 8 Vet. App. at 204-7 (1995).  

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in Petitti v. McDonald, 27 Vet. App. 415   (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.   Id. at 425.  

Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Analysis

At this point, the Board notes that the Veteran's bilateral knee disability has been examined in July 2003, November 2005, August 2007, January 2011, June 2012, July 2016, and April 2017.  

The Veteran was first examined in conjunction with her current bilateral knee claim in July 2003.  The examiner observed positive patella grind in both patellas.  Range of motion testing was 0-140 degrees bilaterally.  McMurray's and Lachman's test were both negative.  The examiner found the Veteran manifested patellofemoral syndrome with chondromalacia in both knees with no significant degenerative joint disease of the femoral tibial joints. 

The Veteran was afforded a VA examination in November 2005.  At the examination, the Veteran reported using knee braces and that she had no incapacitating episodes or work absences.  Upon physical examination in November 2005, right knee flexion was found to be to 130 degrees with full extension.  Left knee flexion was found to be to 140 degrees with full extension.  The examiner noted crepitus in both knees but no limitation of motion after repetitive motion.

The Veteran was afforded a VA examination in August 2007.  At the examination, the Veteran reported episodes of locking one to three times per month on her right knee more than her left and flare-ups of severe pain, swelling, and tenderness.  Right knee flexion was found to be to 120 degrees with full extension.  Left knee flexion was found to be to 130 degrees with full extension.  Both active and passive range of motion testing was conducted and is reflected in the results above.

The Veteran was afforded a VA examination in January 2011.  At the examination, the Veteran reported no episodes of instability, subluxation, or dislocation.  The Veteran reported swelling and effusion of the bilateral knees.  Right knee flexion was found to be to 100 degrees with full extension.  Left knee flexion was found to be to 80 degrees with full extension.  The examiner noted no limitation of motion after repetitive motion and no objective evidence of instability bilaterally.

The Veteran was afforded a VA examination in June 2012.  At the examination, the Veteran reported swelling with walking or overuse.  Right knee flexion was found to be to 120 degrees with full extension and evidence of pain with weight bearing.  Left knee flexion was found to be to 120 degrees with full extension and evidence of pain with weight bearing.  The examiner noted no limitation of motion after repetitive motion and no objective evidence of instability bilaterally.  The examiner noted that the Veteran experience moderate pain with kneeling, bending, prolonged standing, walking and sitting.

The Veteran was afforded a VA examination in July 2016.  At the examination, the Veteran reported swelling, stiffness, and a sensation of her knees giving way.  Right knee flexion was found to be to 120 degrees with full extension.  Left knee flexion was found to be to 120 degrees with full extension.  The examiner noted no limitation of motion after repetitive motion and no objective evidence of instability bilaterally.  The examiner noted that the Veteran experience functional loss in the form of less movement of the knees than normal and pain on movement.

In March 2017, the Board remanded the appeal for further development.  The Veteran underwent an additional VA examination in April 2017, which contains findings that complies with the testing required under Correia.  

The April 2017 VA examination report reflects the Veteran's complaints of pain, limitation of motion and restrictions in her ability to exercise.  Right knee flexion was found to be to 135 degrees with full extension.  Left knee flexion was found to be to 135 degrees with full extension.  The examiner noted that Veteran had mild diffuse knee pain with pain that caused functional loss.  The examiner noted no additional functional loss on repetitive testing.  The examiner noted no evidence of instability on joint testing and noted that the Veteran was not being examined after a period of sustained use and therefore could not speculate as to functional loss due to flare-ups or fatigability.  The examiner noted mild pain with passive range and weight-bearing range of motion testing and that her painful motion began at the end of the range of motion (last 5 degrees).  The April 2017 VA examiner also noted the presence of degenerative or traumatic arthritis in both knees.

Even when considering complaints of pain, pain on motion, functional impairment, and flare-ups, the evidence does not demonstrate the Veteran's bilateral knee disabilities are manifested by or approximate symptoms of extension limited to 15 degrees, flexion that is limited to 30 degrees, or slight recurrent subluxation or lateral instability.

The Board concludes that the evidence does not support a rating of 20 percent for limitation of flexion of either knee under DC 5260 or 5261.  In reaching this decision, the Board observes that range of motion testing showed that, for the entirety of the appellate period, the Veteran's flexion levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned, even when pain on motion, flare-ups, and pain with weight-bearing is taken into consideration.  Specifically, the Board notes that right flexion was no worse than 100 degrees, with pain at that point; left flexion was no worse than 80 degrees, with pain at that point; and extension was to 0 degrees for the entirety of the appeal period.  As the Veteran has not manifested a compensable limitation of motion in flexion or extension during the appellate period, a greater than 10 percent evaluation for left and right knee disabilities each is not warranted.  

Although the Veteran reported flare-ups and pain with weight bearing, the Board finds any additional limitation is already contemplated by the 10 percent ratings, given that under DC 5260, a 20 percent requires flexion limited to 30 degrees or under DC 5261, extension limited to 15 degrees.  The Board finds that the evidence does not reveal limitation of flexion of the right and left knees sufficiently restricted to warrant ratings higher than 10 percent under DC 5260.  The Board also concludes that the evidence does not support a separate rating for limitation of extension under Diagnostic Code 5261. 

In addition, the Board notes that as the evidence does not show ankylosis of either knee (Diagnostic Code 5256), impairment of the tibia or fibula (Diagnostic Code 5262) as demonstrated by nonunion or malunion, or genu recurvatum (Diagnostic Code 5263), or a meniscus condition in the left or right knee (Diagnostic Code 5259), a separate or alternative evaluation under these codes is not warranted.
As to the presence of instability, the Board notes the Veteran is credible and competent to report giving way, locking, instability, subluxation, and dislocation of the right or left knees during the appellate period.  Further, the Board notes that the August 2007 VA examination indicated that the Veteran was experiencing locking sensations in her knees.  However, the Board notes that comprehensive instability testing completed at the July 2016 and April 2017 VA examinations showed the Veteran had normal anterior, posterior, medial and lateral stability bilaterally with no history of recurrent subluxation or dislocation.  Accordingly, the Board finds that the most probative evidence of record, the VA examinations and treatment records, shows insufficient evidence of an instability disability of the bilateral knees to warrant separate evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claims for disability ratings higher than those already assigned.  The benefit of the doubt doctrine in not applicable as the preponderance of the evidence is against the claims.  38 U.S.C. § 5107(b); see Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).
 
TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  In 2016, the income threshold was $12,486 per annum.  See U.S. Department of Commerce, Bureau of the Census, PRELIMINARY ESTIMATE OF WEIGHTED AVERAGE POVERTY THRESHOLDS FOR 2016.  Marginal employment may also be held to exist, on a fact found basis, including, but not limited to, employment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

TDIU benefits may be granted when it is established that the Veteran has service-connected disabilities that are so severe as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For purposes of one 40 percent disability, disabilities affecting a single body system (i.e., orthopedic) will be considered as one disability.  Id.       

Analysis

The Veteran currently meets the schedular requirements for a TDIU for the entire appeal period.  See Rating decision codesheet dated July 2017.  Therefore, the remaining question is whether the Veteran's service-connected disabilities prevent her from obtaining and maintaining substantially gainful employment.  

The Board notes that the Veteran filed a claim for TDIU in June 2004.  The Veteran noted that she had four years of college and had not worked full-time since December 1999.  Her work history includes working in an office setting, and she has training in accounting and a Management Information Systems degree obtained through vocational rehabilitation.  However, the Board notes that the Veteran has maintained at least part-time employment during the appellate period.  See VA examination dated August 2007; VA Social and Industrial Survey dated July 2016.  Here, the above evidence reflects that the Veteran has been employed throughout the appellate period and she has not alleged that this employment is marginal or indicated that her employment is in a sheltered environment.  38 C.F.R. § 4.16; Dickens, 814 F.3d 1361 (Fed. Cir. 2016).

The Board also notes that VA examiners have found the Veteran capable of at least sedentary employment throughout the appellate period.  See VA examination dated November 2005; VA examination dated July 2012; VA Social and Industrial Survey dated July 2016.

In support of her claim, the Veteran testified at a hearing in February 2010.  She testified to performing stocker employment with J.C. Penney.  The Veteran reported that her knees and lumbar spine disabilities required the use of assistive devices and frequent periods of rest.  The Veteran testified that her lumbar spine and bilateral knee disabilities produced symptoms of pain and swelling on use.  

The Veteran also testified to working approximately 28 to 34 hours per week, usually more during Christmas time.  The Veteran testified that she had not missed "that much" work due to her lumbar spine or her bilateral knee disabilities and she had not been prescribed bed rest by a physician for her lumbar spine disability.

In support of her claim, the Veteran submitted a narrative report dated June 2017 from Dr. S.K., D.O. that indicates that the Veteran's lumbar spine and left knee disabilities render her unable to gain or maintain employment.  However, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The July 2016 VA examiner performed an in-depth assessment of the Veteran's ability to obtain and maintain employment and included her evaluation data and rationale for the opinions offered therein.  Moreover, this opinion was supported by citation to the evidence of record.  The Board notes that the narrative report from Dr. S.K. does not contain rationale for his opinion and does not reference the fact that the Veteran has maintained employment.  Further, the July 2016 opinion is consistent with the other evidence of record, including the August 2007 and July 2012 VA examinations and the Veteran's testimony at the February 2009 hearing that she was working.  The Board finds that the July 2016 Social and Industrial Survey and opinions are afforded more probative value than the Veteran's generalized assertions and those of Dr. S.K.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

As the preponderance of the evidence is against the claim for a TDIU, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, at L5-S1, status post microdiscectomy is denied.

An evaluation in excess of 10 percent for osteoarthritis of the left knee is denied.

An evaluation in excess of 10 percent for osteoarthritis of the right knee is denied.

A total disability rating based on individual unemployability (TDIU) is denied.





____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


